USDC SDNY
DOCUMENT ELECTRONICALLY

 

UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF NEW YORK DOC#; wm
DATE FILED: M
MICHELLE BERRIO,
Plaintiff,
15-cv-09570 (ALC)
-against-

OPINION AND ORDER
THE CITY OF NEW YORK, et al.,

Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

Plaintiff Michelle Berrio brings this action against the City of New York (“City”), the
New York City Police Department (“NYPD”), NYPD Ofticer Gellison Flores (“Flores”), NYPD
Officer Tommy Keung (“Keung”), NYPD Oflicer Joseph Finamore (“Finamore”), NYPD
Detective Thomas Fisch (“Fisch”), NYPD Detective Brian Sessa (“Sessa”), NYPD Detective
Nichole Carter (“Carter”), and NYPD Officers “JOHN and/or JANE DOES” l, 2, 3, etc.
(collectively “defendants”). Plaintiff alleges claims under 42 U.S.C. § 1983 and New York state
law arising out of her arrest and detention in February 20l5. Defendants now move for Summary
Judgrnent pursuant to cheral Rule of Civil Procedure 56. For the reasons stated below,
Defendants’ motion for summary judgment is GRANTED.

BACKGROUND
I. Factual Background1

A. The February 25, 2015 Arrest
On February 25, 20l5, at approximately 4:54 p.m., a 911 caller reported an assault on

West l45th Strcet in New York, New York. D. 56.l, 1 lO. After receiving a radio transmission

 

l These facts derive from the parties' Local Rule 56.1 Statements (“D. 56.l” and “P.56.l”) and are undisputed unless
noted otherwise The Court will construe all disputed facts in the light most favorable to the non-moving party with
all "reasonable inferences" drawn in its favor. ING BankN. V. v. M/V Temara, IMO No. 9333929, 892 F.3d 511, 518
(Zd Cir. 2018).

 

reporting the assault in progress, Keung and Flores drove to the scene. Id. at 1111 12-13. When
Keung and Flores arrived, they spoke to the assault victim, Sara Benaway, who informed them
that the assailant slammed her head against a pole. Id. at 1111 l4-l6. Ms. Benaway described the
perpetrator as a black female in her fifties, wearing a long black coat and a black hat. Ms.
Benaway also informed the officers that the perpetrator fled eastbound on l45th Street. Ia’. at 11
Zl.

The Parties dispute Plaintiff s initial interaction with defendants According to
defendants, Flores and Keung left the scene of the incident to search for the perpetrator with Ms.
Benaway in their patrol car. Ia’. at 1111 20-21. At approximately 5115 p.m., while driving eastbound
on l45th Street, Ms. Benaway pointed out and identified plaintiff as the perpetrator Id. at 11 23.2

Plaintiff claims Flores initially approached her alone on foot. Pl. 56.l, 11 87. lt is
undisputed that Plaintiff informed Flores that she was coming from the l45th Street subway
station. D. 56.l, 1111 26, 30. Flores asked Plaintiff if she had been in a fight Id., 11 9l. Plaintiff
responded “no”, but Flores continued to question her. Ia’. at 1111 92-93. Flores then told Plaintiff
she matched the suspect’s description and she was not free to leave. Id. at 1111 94-95. Several
minutes after Flores detained Plaintiff, Keung arrived in a patrol car with Ms. Benaway. Id. at 1111
23, 98. Keung remained in the car for about a minute before exiting and meeting Flores for a
brief conversation Id. at 1111 98-99. Keung then asked Plaintiff why she hit Ms. Benaway, to
which Plaintiff responded she had never seen Ms. Benaway before. Id. at 11 lOO- l()l. Keung
returned to the patrol car and spoke to l\/[s. Benaway for approximately forty-five seconds. Id. at

11 102.

 

2 At the time, plaintiff wore a dark jacket and dark hat. Id., 11 34, 55.
2

 

lt is undisputed that after speaking with Keung in the backseat of the patrol car, Ms.
Benaway nodded her head up and down and confirmed plaintiff was the assailant Pl. 56.1, 11
103; D. 56.1, 1111 35-36. Following the identification, at 5:30 p.m., Keung exited the police car
and placed plaintiff under arrest before the officers took plaintiff to the NYPD’s 30th Precinct.

Pi.56.i,1111104-105.

B. The 30th Precinct

The events following the arrest are also in dispute. Defendants contend that Ms. Benaway
once again identified Plaintiff as her assailant when Officer Finamore and Detective Fisch
interviewed her at the precinct. D. 56.1, 1111 44-45, 50-51. At some point while plaintiff was held
in custody, defendants obtained and viewed video footage of the assault. Plaintiff contends that
Defendants watched the video as early as 11:25 p.m., while Defendants claim Fisch did not
watch the video until approximately 3:()5 a.m. the following morning. Pl. 56.1, 11106; D. 56.1, 11
5 8. At approximately 3 :05 AM, Fisch filed a report noting that plaintiff s appearance was
inconsistent with Ms. Benaway’s assailant in the video. Id. at 11 117.

On February 26, 2015 at approximately 7:45 a.m., Detectives Carter and Fisch met with
Ms. Benaway at her home and showed her the video. D. 56.1, 11 59. After viewing the video and
enlarged photo-stills, Ms. Benaway recanted her identification and stated “[that’s] definitely not
the same girl that was arrested last night.” Pl. 56.1, 11 60. Defendants then voided Plaintiff’s
arrest and released her from the 30th Precinct at 8:15 a.m. D. 56.1, 1161.

C. The Media

lt is undisputed that the day after the incident, media outlets reported that plaintiff was

arrested and charged with assault as a hate crime. D. 56.1, 11 62. The parties dispute how the

media received this information Plaintiff contends that at approximately 5:14 AM, after viewing

 

the video confirming Plaintiffs innocence, Detective Sessa sent out a media alert that mentioned
Plaintiff by name and described her arrest and alleged hate crime assault. Pl. 56.1, 11 118. The
media outlets then published reports describing Plaintiff’ s arrest and how she was to be arraigned
on an assault as a hate crime charge. These reports were re-published on white supremacist
websites. Id. at 11 62; see Pl’s Ex. 9. Plaintiff claims these reports caused her predominately white
neighbors to perceive her in a different light. Id. at 11 126. Plaintiff also claims the false reports
caused an unknown person to come to her apartment building looking to harm her. Id. at 11 127.

II. Procedural History

Plaintiff brought this action on December 8, 2015, initially against the City and unknown
number of NYPD John and Jane Doe Officers alleging: (1) violations of her constitutional rights
pursuant to § 1983; (2) violations of her rights under the New York State Constitution; (3) false
imprisonment; (4) intentional infliction of emotional distress; (5) negligence; (6) negligent
infliction of emotional distress; (7) defamation; (8) slander per se; and (9) negligent hiring,
training, and supervision ECF No. 1.

On April 19, 2016, the City moved to dismiss the Complaint. ECF No. 11. On January
10, 2017, the Court dismissed Plaintiff’s Equal Protection, malicious prosecution, excessive use
of force, intentional infliction of emotional distress, negligence, and negligent infliction of
emotional distress claims. Id. Plaintiff’ s defamation, slander per se, and negligent hiring,
training, and supervision claims were dismissed in part. Ia’. Plaintiff’s common law claim for
false imprisonment and related claims under the United States and New York State constitutions
survived. ECF No. 21.
On May 10, 2018, Plaintiff filed an Amended Complaint that contained the surviving

claims and added the named NYPD Officer defendants and claims under 42 U.S.C. § 1983 and

 

New York State law. Defendants filed answers to the Amended Complaint on July 5, 2018 and
August 3, 2018. ECF Nos. 63 and 68.

On August 27, 2018, Defendants moved for summary judgment to dismiss the Amended
Complaint in its entirety. Defendants argue that (l) the officers had probable cause to arrest
Plaintiff; (2) Defendants are entitled to qualified immunity; (3) Plaintiffs state law claims are
barred against the individual defendants; and (5) Plaintiffs claims for defamation and slander
fail as a matter of law. ECF Nos. 69. Plaintiff filed its opposition on October 9, 2018 and
Defendants filed their reply on November 1, 2018. ECF Nos. 75,81.3

STANDARD OF REVIEW

Under Federal Rule of Civil Procedure 56(a), a “court shall grant summary judgment if
the movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law."’ Fed. R. Civ. P. 56(a); Celotex Corp. v. Catretz‘, 477 U.S.
317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). A fact is “material” if it “might affect the
outcome of the suit under the governing law,” and is genuinely in dispute “if the evidence is such
that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberly
Lobby, lnc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). “lt is the movant's
burden to show that no genuine factual dispute exists” and a court “must resolve all ambiguities
and draw all reasonable inferences in the non-movant's favor.” Vt. Teddy Bear Co., Inc. v. 1 -800
Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004). lf the movant meets its burden, “its opponent
must do more than simply show that there is some metaphysical doubt as to the material facts”
and “must come forward with ‘specific facts showing that there is a genuine issue for

trial.”Matsushita Elec. Indus. Co. v. Zenith Raa’io Corp., 475 U.S. 574, 586, 106 S.Ct. 1348, 89

 

3 Plaintiff voluntarily dismissed their Equal Protection and Negligent Hiring, Training, and Supervision Claims in
their Opposition Memo. ECF No. 75.

 

L.Ed.2d 538 (1986). The nonmoving party may not rely on “mere speculation or conjecture as to
the true nature of the facts to overcome a motion for summary judgment.” Knight v. U.S. Fz`re
InS. Co., 804 F.2d 9, 12 (2d Cir. 1986).

DISCUSSI()N

I. False Arrest and Qualified Immunity

False arrest claims brought under § 1983 must be analyzed under the law of the state
where the arrest occurred. See Davis v. Roa’riguez, 364 F.3d 424, 433 (2d Cir. 2004). To prevail
on a false arrest claim under New York law a plaintiff must plausibly allege that: “(1) the
defendant intended to confine [her], (2) the plaintiff was conscious of the confinement, (3) the
plaintiff did not consent to the confinement [,] and (4) the confinement was not otherwise
privileged.” Jocks v. Tavernier, 316 F.3d 128, 134-35 (2d Cir. 2003) (internal quotation marks
omitted).

The Parties dispute the fourth element. A police officer makes a privileged arrest if it is
based on probable cause. Jocks, 316 F.3d at 135; see also Stansbmy v. Wertman, 721 F.3d 84, 89
(2d Cir. 2013).4 Whether probable cause existed or not may be determined as a matter of law “if
there is no dispute as to the pertinent events and the knowledge of the officers.” Anderson v.
Creighton, 483 U.S. 635, 641, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987) (“[P]robable cause is an
absolute defense to a false arrest claim.”’) (quoting Torraco v. PortAuth. ofN.Y. and N.J., 615
F.3d 129, 139 (2d Cir.2010)). Probable cause “is not a high bar.” Kaley v. United States, 571

U.S. 320, 338 (2014).

 

4 The Court will analyze probable cause before addressing qualified immunity since Plaintiff cannot allege a
constitutional violation where probable cause justifies an arrest Panetta v. Crowley, 460 F.3d 388, 394-95 (2d
Cir.2006)

 

“[l]t is well-established that a law enforcement official has probable cause to arrest if he
received his information from some person, normally the putative victim or eyewitness.”
Martz'nez v. Simoneltz`, 202 F.3d 625, 634 (2d Cir. 2000) (internal quotation marks omitted).
ln Sz'nger v. Falton Counly Sherijf 63 F.3d 110, 118-19 (2d Cir. 1995) cert. denied, 517 U.S.
1189, 116 S.Ct. 1676, 134 L.Ed.2d 779 (1996), the Second Circuit affirmed the summary
dismissal of a false arrest claim on the ground that there was probable cause for the arrest
because the officer was directly advised by a store owner who was present during the crime and
knew the criminal's identity, and the owner's veracity was not in doubt. Ia’. at 119. See also
Caldarola v. Calal)rese, 298 F.3d 156, 165 (2d Cir. 2002) (“[A]n identified citizen informant is
presumed to be reliable”) (citing People v. Helrick, 80 N.Y.2d 344, 349, 590 N.Y.S.Zd 183, 604
N.E.2d 732 (1992)).

Conversely, if the question of whether or not an arresting officer had probable cause is
predominantly factual, as where there is a dispute as to the pertinent events, the jury should
decide the existence of probable cause. Murphy v. Lynn, 118 F.3d 93 8, 947 (2d Cir. 1997); see
also Moore v. Comesanas, 32 F.3d 670, 673 (2d Cir.1994); Feterson v. Cly. ofNassau, 995 F.
Supp. 305, 313-14 (E.D.N.Y. 1998).

An arresting officer may also be protected by qualified immunity from a false arrest
claim. Simpson v. Cily ofN. Y., 793 F.3d 259, 265 (2d Cir. 2015). “Qualified immunity attaches
when an official’s conduct does not violate clearly established statutory or constitutional rights
of which a reasonable person would have known.” Kisela v. Hughes, 138 S. Ct. 1148, 1152
(2018) (per curiam) (internal quotation marks omitted). An officer’s probable cause
determination is “objectively reasonable” if there was “arguable” probable cause to make the

“arrest-_that is, if officers of reasonable competence could disagree on Whether the probable

 

cause test was met.” Gonzalez v. Cily ofSchenectacly, 728 F.3d 149, 157 (2d Cir. 2013) (internal
quotation marks omitted). With respect to false arrest, dismissal “is appropriate when the only
conclusion a rational jury could reach is that reasonably competent police officers could under
the circumstances disagree about the legality of the arrest.” Rz`ccz`un` v. N. Y.C. TransitAath., 124
F.3d 123, 128 (2d Cir. 1997); see also Dz`sz‘rz`ct ofColumbz'a v. Wesby, 138 S. Ct. 577, 589-93
(2018) (qualified immunity applies unless “existing precedent” places the unlawfulness “of the
particular arrest beyond debate”) (internal quotation marks omitted).

Here, there are no disputed material facts as to what ultimately lead to plaintiffs arrest. lt
is undisputed that Ms. Benaway identified plaintiff as her assailant less than an hour before the
officers made the arrest. Def. 56.1, 1111 10, 12, 13, 23. Furthermore, there is no allegation that the
arresting officers had any reason to doubt her at the time. Therefore, the»of`ficers had probable
cause to make the arrest.

Plaintiff alleges Officer Flores, based solely on vague information of the assailant’s race,
gender, clothes and relative age, approached her on foot and prevented her from leaving before
the victim identified her. Pl. 56.1, 11 88. Plaintiff urges the Court to consider this initial stop as an
arrest without probable cause since, despite the “arrest” lasting only “several minutes,” Flores
did not allow her to leave. Icl. However, even if the Court credits Plaintiffs testimony, Flores had
probable cause to make the temporary “arrest” based on the knowledge available to him. lt
would have been objectively reasonable to hold plaintiff for a few minutes before the victim
could verify the officer’s suspicion The Court finds it difficult to imagine that reasonable
competent officers would “disagree about the legality of [this] arrest.” Riccz`atz`, 124 F.3d at 128.
Furthermore, the fact that Defendants relied on the victim’s later recanted identification did not

extinguish the existence of probable cause. See Manganz'ello v. Cily ofN. Y., 612 F.3d 149, 161

 

(2d Cir. 2010) (“Probable cause may also exist where the officer has relied on mistaken
information, so long as it was reasonable for him to rely on it.”); Curley v. Vz`ll. of Sujj‘ern, 268
F.3d 65, 70 (2d Cir. 2001) (officer can rely on information from victim or witness absent reason
to doubt that person’s veracity). Berry v. Marchinkowski, 137 F. Supp. 3d 495, 527 (S.D.N.Y.
2015) (witness’s later recantation irrelevant because probable cause was determined based on
information officers had at time of arrest). The Court finds it was reasonable to arrest the
plaintiff until the victim could confirm or deny her assailants identity. As a result, Defendants
had probable cause to detain plaintiff

Plaintiff further alleges that even if Defendants had probable cause to make the arrest,
probable cause dissipated once Defendants saw the video of the assault. Pl’s Mem. at 8.
However, Plaintiff S conclusory allegation that Defendants waited to release her hours after
discovering her evidence is insufficient evidence to defeat summary judgment Plaintiff’ s
evidence “must do more than simply show that there is some metaphysical doubt as to the
material facts,” Zenz`th Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986).
Plaintiff’ s allegations as to when Defendants obtained video footage of the assault constitutes
evidence that “is merely colorable [,] not significantly probative,” or is based purely on
“conjecture or surmise.” Ana’erson, 477 U.S. at 249-50, 106 S.Ct. 2505 (citation omitted);
Savino v. Cizy ofNew York, 331 F.3d 63, 71 (2d Cir. 2003) (quoting Bryant v. Ma]jfacci, 923 F.2d
979, 982 (2d Cir.1991). lt is undisputed that Plaintiff was released the morning following the
arrest approximately thirty minutes after the victim recanted her identification D. 56.1, 111159-60.

ln sum, because the undisputed material evidence demonstrates that the officers had
probable cause to arrest Plaintiff, the Court grants Defendants’ Motion for Summary Judgment

on Plaintiff’s false arrest claim.

 

II. Due Process Claims
A. Suggestive Witness Identification Doctrine

Plaintiff contends Defendants violated her constitutional right to due process based on the
“suggestive identification” doctrine. “Suggestive procedures are disapproved ‘because they
increase the likelihood of misidentification.”’ Wray v. Johnson, 202 F.3d 515, 524 (2d Cir.2000)
(quoting Neil v. Biggers, 409 U.S. 188, 198, 93 S.Ct. 375, 34 L.Ed.2d 401 (1972)).

Here, plaintiff argues that defendants’ identification procedure “was rife with suggestive
misidentification.” Pl. Opp. at 14. However, plaintiffs claim fails as a matter of law. See Wray v.
City of New York, 490 F.3d 189, 193 (2d Cir. 2007). ln Wray, the Second Circuit held that a
suggestive identification alone is not a constitutional violation Id. Rather, the court explained,
“the constitutional violation is that [plaintiff’ s1 right to a fair trial was impaired by the admission
of testimony regarding the unreliable identification.”5 Id. (emphasis added)

Therefore, Plaintiff does not have a “suggestive identification” due process claim because
Defendants did not file any formal charges against her and voided her arrest.

B. “Stigma Plus” Doctrine

Plaintiff alleges that Defendants’ alert to the media discussing her arrest violated her due
process rights under the “stigma plus” doctrine. Pl. Memo. at 12. To bring a “stigma plus” claim,
a plaintiff must allege “a stigmatizing statement plus a deprivation of a tangible interest.” Vega v.
Lantz, 596 F.3d 77, 81 (2d Cir. 2010) (quotingAlgarin v. Town of Wallkill, 421 F.3d 137, 138
(2d Cir. 2005)). Specifically, “a plaintiff must show (1) the utterance of a statement ‘sufficiently

derogatory to injure his or her reputation, that is capable of being proved false, and that he or she

 

5 “ln the context of an identification following a police procedure that was impermissibly suggestive, the due
process focus is principally on the fairness of the trial, rather than on the conduct of the police, for a suggestive
procedure ‘does not itself intrude upon a constitutionally protected interest.” Wray, 202 F.3d at 524

(quoting Manson v. Brathwaite, 432 U.S. 98, 113, n 13, 97 S.Ct. 2243, 53 L.Ed.2d 140 (1977)) (emphasis added)

10

 

claims is false,’ and (2) a material state-imposed burden or state-imposed alteration of the
plaintiffs status or rights.” Sadallah v. City of Utica, 383 F.3d 34, 38 (2d Cir. 2004) (citation
omitted). see also Paul v. Davis, 424 U.S. 693, 701, 96 S.Ct. 1155, 47 L.Ed.2d 405 (1976)
(maintaining that mere reputational harms are insufficient grounds for a federal constitutional
tort).

Plaintiff satisfies the “stigma” prong. Crediting Plaintiff’s testimony, the NYPD emailed
media outlets false and derogatory information by accusing her of committing a hate crime.
Though no formal charges were filed against her, Defendants allegedly reported that Plaintiff
yelled racial slurs while assaulting a white female and would be charged with assault as a hate
crime. The media then published detailed reports of Plaintiffs arrest on the lnternet. Pl’s Ex. 8;
Pl’s Ex. 12. ln fact, white nationalist groups have Plaintiff’s name and employer posted on their
websites to this day. See e.g., Pl’s Ex. 9. Furthermore, Plaintiff testified that her “white neighbors
now [view] her differently” and unknown people have come to her apartment building looking
for her. P.56.1, 11 126.

Plaintiff relies on Burgos Vega v. Lantz, 596 F.3d 77 (2d Cir. 2010) to satisfy the “plus”
prong. ln Vega, an inmate challenged an official’s decision to assign him a sex treatment needs
score of “3”, even though only sex offenders Were assigned this score and he had not been
convicted of a sexual offense. Id. at 80. The sex offender label barred him from the prison’s tutor
program and, allegedly, caused prison officials and fellow inmates to harass him. Id. The inmate
argued this violated his due process rights and the misclassification “deprived him of a federal
constitutional liberty interest in not being falsely stigmatized and a state-created liberty interest
in not being labeled as a sex offender absent a criminal conviction.” Id. The Second Circuit noted

that misclassifying an inmate as a sex offender is stigmatizing enough to “implicate a

11

 

constitutional liberty interest.” Id. at 81-82.6 See also Vitek v. Jones, 445 U.S. 480, 493 (1980)
(misclassification of an inmate as mentally ill and subjecting him to mandatory behavior
modification treatment satisfied the “stigma plus” requirement).

Plaintiff, however, does not meet the “plus” requirement Plaintiff contends the NYPD’s
portrayal of her as a racist assailant and the resulting public reaction satisfies both the “stigma”
and the “plus” requirements lndeed, considering the events following plaintiffs arrest, being
falsely characterized as a violent racist may have very well harmed plaintiffs reputation
However, plaintiff must suffer something more than the consequence of the stigmatizing
statement to satisfy the “plus” prong. See Sadallah, 383 F.3d at 38; Greenwood v. New York
Oj”zce ofMental Health, 163 F.3d 119, 124 (2d Cir. 1998) (identifying “plus” deprivations of
property or liberty interest examples Such as losing a government job or losing clinical staffing
privileges). Unlike the plaintiff in Burgos Vega, who claimed being Stigmatized as a sex offender
denied him access to prison programs and subjected him to harassment from prison officials and
other inmates, Plaintiff claims being stigmatized as a racist caused potentially threatening
individuals to visit her apartment building and subjected her to uncomfortable glares from her
white neighbors Certainly, this racist stigmatization may have caused reasonable paranoia.
However, these deprivations are better classified as “abstract or speculative,” and are not
tangible enough to Satisfy the “plus” requirement See Contz`guous Towing, Inc. v. State, 202 F.
Supp. 3d 269, 273-74 (E.D.N.Y. 2016) (rejecting potential financial harm as plus); Hill v.
Donoghue, 815 F. Supp. 2d 583, 589 (E.D.N.Y. 2011) (rejecting “rat” label that only harmed

plaintiffs safety and reputation as plus).

 

6 The Vega court concluded, however, that the inmate failed to show the classification was false because he did not
establish that the statement used to support his classification was false. Id. at 82

12

 

Therefore, Plaintiff fails to identify an appropriate “plus” and the due process claims do
not survive summary judgment

III. Failure to Intervene

Defendants also move for summary judgment on plaintiffs failure to intervene claim. When
an official “observes or has reason to know that a citizen has been unjustifiably arrested or
that any constitutional violation has been committed by a law enforcement official,” they may be
liable for any preventable harm. Anderson v. Branen, 17 F.3d 552, 557 (2d Cir. 1994). The
official needs a realistic opportunity to intervene and prevent the harm to be held liable. Id.

As the Court has discussed, the existence of probable cause eliminates her false arrest claim
against the arresting officers Plaintiff, however, contends that probable cause dissipated once
Defendants Carter and Fisch watched video footage of Ms. Benaway’s assault and discovered
that “her assailant was clearly someone else” as early as 11:25 p.m. and as late as 3:00 a.m. Pl.’s
Mem. at 22. According to Plaintiff, Defendants’ delayed decision to release her after Ms.
Benaway recanted her identification hours later, despite having exculpatory evidence of her
innocence, constituted a failure to intervene in her false imprisonment The Court disagrees

The Second Circuit has maintained that probable cause “dissipates” where “a police officer's
awareness of the facts supporting a defense eliminate[s] probable cause.” Grice v. Mc Veigh,
873 F.3d 162, 176 (2d Cir. 2017) (quoting Jocks, 316 F.3d at 137~38). Furthermore, Plaintiff has
a failure to intervene claim where a “police officer has an affirmative duty to intercede on the
behalf of a citizen whose constitutional rights are being violated in his presence.” Grice, 873
F.3d at 176. (quoting Ricciuti, 124 F.3d at 129) (intemal quotation marks omitted). However, the
Second Circuit has not determined the amount of time that may elapse between when probable

cause dissipates and when an officer must intervene. See Walker v. City ofNew York, 2017 U.S.

13

 

Dist. LEXlS 99238, at *10 (E.D.N.Y. June 26, 2017).7 ln other words, the law is unclear as to
whether the “opportunity to intervene” arose the moment Defendants discovered Plaintiff was
not the assailant and, thus, Defendants “failed to intervene” by not releasing her immediately
after the discovery.

The Court relies on Baker v. McCollan, 443 U.S. 137, 145, (1979) to guide its decision ln
Baker, the Supreme Court held that a three-day detention did not amount to a deprivation of
“liberty . . . without due process of law” where officials arrested and detained a citizen pursuant
to a valid warrant but later discovered the warrant was based on a mistaken identity. Id. The
court explained that, “mere detention pursuant to a valid warrant but in the face of repeated
protests of innocence will after the lapse of a certain amount of time deprive the accused of
‘liberty . . . without due process of law.’ But we are quite certain that a detention of three
days. ..does not and could not amount to such a deprivation.” Id. (quoting United States v.
Marion, 404 U.S. 307, 92 S.Ct. 455, 30 L.Ed.2d 468 (1971)).

Defendants argue the dissipation clock should not begin until Ms. Benaway recanted her
identification of plaintiff at approximately 7:45 a.m., and thus, plaintiff’s 8:15 a.m. release was
reasonable Even if the Court views the time inference in Plaintiff s favor, considering Baker, the
time between when probable cause dissipated to when Defendants released Plaintiff from
custody (11:25p.m. to 8:00 a.m.) is insufficient to find a “deprivation of liberty” to support a

constitutional violation Defs.’ R. 56.1 1111 59-60. Thus, Plaintiffs failure to intervene claim fails

IV. Plaintiff’s State Law Claims

 

7 “The Second Circuit has not addressed the issue of whether an officer can be liable for false imprisonment if, after
a lawful arrest, probable cause dissipates and the suspect is not released from custody.” Walker, 2017 U.S. Dist.
LEXlS at *13 n.5. Plaintiff provides no legal authority to support the conclusion that she can maintain a claim for
false imprisonment, or failure to intervene, for the time she was held after probable cause dissipated

14

 

Under 28 U.S.C. § 1367(c)(3), the Court may exercise supplemental jurisdiction over
Plaintiffs remaining state law claims after dismissing “all claims over which it has original
jurisdiction.” However, the Second Circuit encourages courts to avoid exercising supplemental
jurisdiction here: “[l]f the federal claims are dismissed before trial, even though not insubstantial
in a jurisdictional sense, the state claims should be dismissed as well.” First Capital Asset
Mgint., Inc. v. Satinwood, Inc., 385 F.3d 159, 183 (2d Cir. 2004) (quoting Castellano v. Bd. of
Trustees, 937 F.2d 752, 758 (2d Cir. 1991)).

Having dismissed all of Plaintiff s federal law claims, and there being no other basis for
federal jurisdiction over this case, the Court declines to exercise its supplemental jurisdiction
over Plaintiff"s state law claims See 28 U.S.C. § 1367(0)(3); Boustany v. Xyleni Inc., 235 F.
Supp. 3d 486, 496-97 (S.D.N.Y. 2017)). Accordingly, those claims are dismissed without
prejudice.

CONCLUSION

F or the reasons set forth above, Defendants’ motion for summary judgment is

GRANTED.

The Clerk of the Court is respectfully directed to terminate the motion at ECF No. 69 and

Dated; March 29, 2019 §/&_ %

New York, New York ANDREW L. CARTER, JR.
United States District Judge

to close this action

SO ORDERED

 

15

 

